10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

JS-6

UNITED STATES DISTRICT COURT
FOR THE CENTRAL DISTRICT OF CALIFORNIA
WESTERN DIVISION

JOUVAL ZIVE Case No.: 2:19-cv-4151-R-AGR
Against

The Hon. R. Gary Klausner

ORDER DISMISSING CASE WITH

EXPERIAN INFORMATION PREJUDICE [30]

SOLUTIONS, INC.:
Chase BANK USA, N.A. d/b/a

Chase MORTGAGE
Defendant Complaint Filed: 5/13/19

 

 

 

THE COURT having reviewed the Parties’ Proposed Stipulation for
Dismissal With Prejudice, and being fully advised in the premises, DOES
HEREBY ORDER, that the Case is dismissed with prejudice with each party to

bear their respective costs and fees.

DATE: December 6, 2019 p g \Raccmas
ON.&%. GARY KLAUSNER

UNITED STATES DISTRICT JUDGE

 
